57 F.3d 1083NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
PRESTINI MUSICAL INSTRUMENTS CORP., Plaintiff-Appellee,v.The UNITED STATES, Defendant,andKlayman & Associates, P.C. and Larry Klayman and MusicCenter S.N.C. Di Luciano Pisoni and Lucien S.N.C.Di Danilo Pisoni, Defendants-Appellants.
No. 95-1159.
United State Court of AppealsFederal Circuit.
May 26, 1995.

Appeal from a decision of the United States Court of International Trade in 93-11-00716 entered August 26, 1994 and October 27, 1994, Judge Jane A. Restani.
Larry Klayman, Paul J. Orfanedes, Klayman & Associates, P.C., Washington, DC, for defendants-appellants.
CIT
REMANDED.


1
[PROPOSED] ORDER GRANTING APPELLANTS' UNOPPOSED MOTION TO

DISMISS APPEAL AND REMAND

2
Upon the unopposed motion of Appellants, and having considered the arguments of Appellants,

IT IS ORDERED THAT:

3
Appellants' Unopposed Motion to Dismiss Appeal and Remand is granted, and

IT IS FURTHER ORDERED THAT:

4
this appeal is remanded to the U.S. Court of International Trade for vacature of the Orders on appeal.